Case 3:20-cv-00077-HES-JBT Document9 Filed 04/17/20 Page 1 of 1 PagelD 54

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
DERRICK L DEWITT EL and
MARQUIS J MCDOUGAL EL,
Plaintiffs,
V. CASE NO. 3:20-cv-77-J-20JBT

THOMAS M BEVERLY, et al.,

Defendants.
/

 

ORDER

THIS CAUSE is before this Court on the Magistrate Judge’s Report and Recommendation
(Dkt. 8). The Magistrate Judge recommended the construed Motion to Proceed Jn Forma Pauperis
(Dkt. 2) be denied and the case be dismissed. No objections were filed to the Report and
Recommendation. After an independent review of the record and upon consideration of the Report
and Recommendation, this Court adopts the same in all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judges Report and Recommendation (Dkt. 8) is adopted;

2. The construed Motion to Proceed Jn Forma Pauperis (Dkt. 2) is DENIED and this case
is DISMISSED WITHOUT PREJUDICE; and

3. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this /7 day of April, 2020.
7

aioe EGR
UNITED PATES DISTRICT JUDGE

 

Copies to:

Hon. Joel B. Toomey

Derrick L Dewitt El, Pro Se
Marquis J. Mcdougal El, Pro Se
